 tIn the Matter of DIERKS LUMBER &COAL COMPANYandINTERNATIONALWOODWORKERS OF AMERICA-CIOCase No. R-5226.-Decided May 6,1943Mr. Charles E. Whittaker,of Kansas City, Mo., andMr. AlbertCook,of DeQueen, Ark., for the Company.Mr. Lloyd C. Welch,of DeQueen, Ark., for the Union.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Woodworkers of Amer-ica-CIO, herein called the Union, alleging that It questionaffectingcommercehad arisen concerning the presentation of employees ofDierks Lumber & Coal Company, Dierks, Arkansas, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before J. Michael Early, Trial Exam-iner.Said hearing was held at DeQueen, Arkansas, on April 22, 1943.The Company _and the Union appeared, participated, and wereafforded fullopportunity to be heard, to examine and cross-examinewitnesses,and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand arehereby affirmed.Uponthe entirerecord in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYDierks Lumber & Coal Company, a Delaware corporation, ownsand operates four sawmills which are located in Mountain Pine andDierks, Arkansas, and Broken Bow and Wright City, Oklahoma.We are concerned herein with the Company's operations at Dierks,Arkansas.All lumber used at the Dierks mill involved herein comes49 N. ' L.R. B., No. 75.539 540DEiOESIONS OF NATIONAL LABOR RELATIONS BOARDfrom within the State of Arkansas from land owned by the Companyor is delivered to the Company pursuant to contracts between theCompany and third persons.Approximately 60 percent of all fin-ished products produced at the Dierks mill is shipped to points outsidethe State of Arkansas.The Company .is engaged in defense workand supplies materials to the Government under direct contract andsubcontract.We find that the Company is engaged in commercewithin themeaning ofthe National Labor Relations Act.If.THE ORGANIZATION INVOLVEDInternationalWoodworkers of America is a' labor organization af-filiated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company met with an agent of the Board on or about April2, 1943, after the petition in the instant case had been filed, and re-fused to agree to a consent election upon the terms proposed at thatmeeting.'A statement of the Trial Examiner introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union contends; without objection by the Company,3 that allemployees of, the Company at the Dierks, Arkansas, plant, includingwatchmen, mill and logging employees, and truck drivers,, but ex-cluding the superintendent, foremen, assistant foremen, dry kiln op-erator, shipping clerk, head machinist, head electrician, head saw filer,plant engineer, civil engineer, and all clerical and store employees,constitute a unit appropriate for the purposes of collective bargaining.In the absence of any prior bargaining, history disclosed by therecord or any contention with respect to the inappropriateness of theunit sought, we find that all employees of "the Company engaged atthe Dierks`, Arkansas, plant, including truck drivers, mill and loggingIThese terms were not disclosed at the hearing.2The Trial Examiner reported that the Union submitted 245 application cards bearingapparently genuine original signatures,ofwhich 220 bear names of persons appearingupon the Company's pay roll of April 13,1943.This pay roll contained 373 names in theappropriate unit8At the hearing the Company stated that it did not desire to make any contention what-soever with regard,to the appropriateness of any unit. DIERKS LUMBER& COAL COMPANY541employees,and watchmen,but excluding the superintendent,foremen,assistant foremen, dry kiln operator,shipping clerk, head machinist,head electrician,head saw filer,plant engineer,civil engineer, andall clerical and store employees,constitute a unit-appropriate for thepurposes of collective bargainingwithin themeaning of Section 9'(b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questionconcerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of our Direction of Elec-tion, subject to the limitations and additions set forth therein.DIRECTION OF ELECTIONBy virtue of and pursuant to, the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Dierks Lumber &Coal Company,'Dierks, Arkansas,an election by secret ballot shallbe conducted as early as possible,but not later than thirty(30) daysfrom the date of this Direction,under the direction and supervisionof the Regional Director for the Fifteenth Region,acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations,among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction,including any such employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the,polls, butexcluding any who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by Interna-tionalWoodworkers of America,affiliated with the Congress of In-dustrial Organizations,for the purposes of collective bargaining.